Citation Nr: 0306929	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney-at-Law



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active duty from January 1977 to April 1978 
with five days time lost under 38 U.S.C. § 972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision from the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).  

By decision of the Board in May 2001, it was determined that 
new and material evidence to reopen a claim for service 
connection for schizophrenia had not been submitted.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a decision in June 2002, the 
Court vacated the Board's decision and remanded the case for 
compliance with the directives that were specified by the 
Court.  This decision was made in part as a result of a 
change in the law governing the issue on appeal.  

As part of this change in the law, upon return of the case to 
the Board, a letter addressing the Veterans Claims Assistance 
Act of 2000 (VCAA), as further discussed below, was sent to 
the veteran and his representative in January 2003.  The 
veteran's representative responded in February 2003.  The 
letter sent to the appellant was returned with an indication 
that the Post Office Box had been "Closed" and that there 
was no forwarding address.  The document was sent to the last 
address provided by the veteran.  As part of the action 
herein, the attorney will be contacted to ascertain the 
current address of the appellant if possible.


REMAND

Review of the record reveals that service connection for 
paranoid schizophrenia was denied by rating action of June 
1995.  It was held that there was no evidence of the onset of 
schizophrenia in service or within 1 year following 
separation from service.  The veteran disagreed, a statement 
of the case was prepared and issued along with instructions 
on how to appeal.  There was no further correspondence from 
the veteran.  Thus the June 1995 rating decision became 
final.

An application to reopen the claim was received.  By rating 
action of July 2000, it was explained that to reopen the 
claim new and material evidence was needed.  It was noted 
that the evidence submitted reflected treatment for 
schizophrenia, but contained no evidence to support service 
connection.  It was indicated that the evidence showed that 
the veteran had schizophrenia, but that that fact had already 
been established, and that as such, the evidence submitted 
was cumulative.  There remained no evidence that 
schizophrenia was incurred or aggravated by service.  This 
outcome was subsequently confirmed in the aforementioned 
Board decision.

Initially in this case, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
was signed into law.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The amendments to 38 C.F.R. 
§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As the present appeal was initiated prior to that 
date, it will be decided under the older version of 38 C.F.R. 
§ 3.156 detailed below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regarding to notice to the 
veteran, letters, including the January 2003 letter as noted 
above, a Statement of the Case, the aforementioned rating 
action, and the prior Board decision in May 2001 were sent to 
the veteran and his then representatives regarding evidence 
and information necessary to substantiate his claim.  It was 
indicated in those documents that there was no showing of a 
psychosis or schizophrenia in service or within 1 year of 
separation.  More specifically, these communications provided 
notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.  See [citation redacted}.  

The Court in [redacted] found that the duty to notify 
pursuant to the VCAA had not been satisfied for the claimant, 
as the Secretary [of VA], had not notified "...'the 
claimant...of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.'  38 U.S.C. § 5103(a).  
Nor does the Secretary 'indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any the Secretary ... will 
attempt to obtain on behalf of the claimant.'  Id."  
[citation redacted].

The communications to the veteran described above provided 
notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.  

The veteran's current representative, his attorney, responded 
in February 2003, that the veteran had indeed been informed 
of said information.  

However, the veteran's attorney further contended that the 
veteran had not been informed, or notified, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that was necessary to substantiate 
the claim and which of the necessary evidence would be 
obtained by the claimant and which by the VA.  

In light of the attorney's previous statement that the 
veteran was informed, his new request for notification is 
unclear.  It appears that the notification provided to the 
veteran in the various communications described above, and 
conceded by the veteran's attorney, are sufficient 
notification regarding types of evidence that could be 
obtained and the party who would obtain that evidence, 
pursuant to the VCAA and [redacted].  The evidence needed is 
competent evidence which would show some relationship between 
service and the current schizophrenia.  The Board is unaware 
that any such evidence exists.  The veteran, and his attorney 
may have knowledge of such specific evidence, and if so, as 
noted, it should be presented.  If there is assistance needed 
in obtaining that evidence, the VA will certainly assist in 
obtaining the evidence.  

Clearly, as to any specific piece of evidence that should be 
submitted in support of the veteran's claim, the veteran and 
his attorney are best suited to know what that would be; in 
the absence of submission of such evidence, it could only be 
presumed that there is no more evidence to be submitted and 
there should be no more delay in adjudicating the veteran's 
claim.  However, to ensure that the veteran and his attorney 
continue to be notified regarding any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim and 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant, 
further communication to this effect, in addition to this 
discussion, should be provided to the veteran, through his 
attorney.

Further, as to the veteran's claim, it was noted in the VCAA 
that, with respect to previously disallowed claims, 
"[n]othing in (38 U.S.C.A. § 5103A) shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this regard, in order to assist the veteran in the context 
of a claim involving new and material evidence, it appears 
that the veteran may have been referred to a Mental Hygiene 
Clinic in service, as noted on a January 1978 service medical 
record.  Any such treatment records are not part of the 
service medical records currently of record; therefore, an 
additional search for any records regarding treatment at a 
Mental Hygiene Clinic in service will be accomplished.

Secondly, the veteran has reported that he is in receipt of 
Social Security Administration (SSA) disability benefits.  
Therefore, the VA should obtain a copy of the SSA decision 
granting benefits to the veteran and the medical records upon 
which it was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Finally, the veteran's attorney has requested that an 
examination regarding the etiology of the veteran's 
schizophrenia be provided.  In this regard, it is again noted 
that the issue in this case is whether new and material 
evidence has been submitted to reopen a claim for service 
connection for schizophrenia, as such, an examination 
regarding the etiology of any current schizophrenia is not 
required to be obtained in the absence of a showing of new 
and material evidence to reopen the claim.  Therefore, upon 
completion of the development requested above, the RO should 
readjudicate the veteran's claim, and only if it is 
determined that new and material evidence is submitted, then 
an examination regarding any relationship of any current 
schizophrenia to the veteran's service should be provided. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran, through his attorney, 
should be contacted and notified 
regarding any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate the claim and 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any 
the Secretary will attempt to obtain on 
behalf of the claimant, pursuant to 
38 U.S.C.A. § 5103A (West 2002).  The 
attorney is also requested to provide a 
current address for the veteran so that 
the VA may provide appropriate notice.

2.  The RO should attempt to obtain 
additional service medical records of 
treatment at a Mental Hygiene Clinic 
during his period of service from January 
1977 to April 1978.  If more specific 
dates or locations are needed for the 
search, the appellant, through his 
attorney should be contacted for the 
specific information needed.  If these 
records are unable to be located, this 
should be documented.  

3.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

4.  Upon the completion of the foregoing 
development, the RO should readjudicate 
the question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claim of 
entitlement to service connection for 
schizophrenia, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  

If new and material evidence is not found 
to have been presented, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

In the event that new and material 
evidence is found to have been submitted 
to reopen the claim, then the RO should 
provide the veteran with an appropriate 
VA examination.  The examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current schizophrenia had its onset in or 
was otherwise etiologically related to 
service.  The RO should then adjudicate 
the merits of the veteran's reopened 
claim for service connection, based on 
all the evidence on file and all 
governing legal authority, including the 
VCAA and all pertinent case law.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



